Received:83D6835376                              Jan 29 2015 04:17(30                  PD01

8306835376           EdwardiCountyOistrktCI                                     05:13:3d p.m.     01-29-2015                1/4



                                                                                           -     ft
                                                                                          ■■■.        '

                                                                                                          ■




                                     Edwards County and District Clerk
                                              P.O. Box 184/101 E. Main Street
                                                 Rocksprings, Texas 78880
                                                   830.683.2235 Office
                                                    830.683.5376 Fax

                                      Olga Lydia Reyes, County and District Clerk
                                         Sabrina Montoya, Chief Deputy Clerk
                                             Cristina Coke, Deputy Clerk




             Date:     January 29, 2015
                                                                                                              CO   -C::-.
                                                                                                              o     r-i

             To: Fourth Court of Appeals Number

                                                                                                              U3
             From: O!t>a Lydia Reyes


             Fax Number: (210)335-2762


             Number of Pages Including Cover Page: .j


             Re: Appellate Court. Number 04-15-00007-CV


             Please find "Notification of Late Clerk's Record" and copy of correspondence to
             Lloyd Muennink sent via Facsimile.


             Please call this office if you have any questions.


             Thank you!
             Olga Lydia Reyes
                                                  Received:8306835376                                            Jan 29 2015 04:17pm         P002

83QSR35376                        EdwardsCountyDistrklCI                                                   05:13.43 p.m.   01-29-2015        2/4




     ' %=4v-V.' 1                                                 atfjtn-/tooi iaiRiC5 c: ef><
                                                                  CO-UI* AND l-'KRIC! C   Efl

    .:■■;.                                                                ■-<; uo< is-'
             -r.-"*"-.,"%-'^"                                    ROCK; ;.-L:;-: " - ■.■ -jiH^.^-.'j .




                                                                                        January 29, 2015

                     Fourth Court of Appeals
                     Cadena-Rceves Justice Center
                     300 Dolorosa, Suite 3200
                     San Antonio, Texas 78205-3037


                                Re:      Fourth Court of Appeals Number: 04-15-00007-CV
                                        Trial Court Case Number: 3725                                                      fv-v
                                        Style: Clevan Myers                                                                             5

                                                 Newfieid Exploration Company                                                           ro


                                                NOTIFICATION OF LATE CLERK'S RECORD

                    TO THE HONORABLE JUSTICES OF THE FOURTH COURT OF APPEALS:

                    Although a notice of appeal has been filed with the Fourth Court Of Appeals and a Clerk's
                    record is due in the above-referenced and -numbered cause, the Clerk's record has not been filed
                    in this case. As the trial court clerk, I have not yet received payment for the preparation of a
                    Clerk's record from appellant. Upon receipt of same, a Clerk's record will be prepared and filed.
                    1 attaching correspondence mailed to Mr. Lloyd Muennink. attorney for Clevan Myers, with this
                    notification, indicating same. I am requesting an extension of time in which to file the Clerk's
                    record in this case.




                                                                                        Respectfully submitted.




                                                                                       Olga Lyjiia
                                                                                       Edwards County and District Clerk
                                                                                       P.O.Box 184
                                                                                       Rocksprings, Texas 78880
                                                                                       Phone: 830-683-2235
                                                                                       Fax: 830-683-5376



                                Lloyd Muennink, via facsimile transmission to 512-478-6626
                                James M. Truss, via facsimile transmission to 210-554-5500
                                Garry A. Merritt. via facsimile transmission to 830-232-4129
                                           Recei ved:G30S83537E                                                 Jan 39 2015 04:17pm         P003
R3C16B35376                EdwardsCountyDiitrlctCI
                                                                                                           O5:13:59p.m.   01-29-2015        3/d



                                                       Oiga Li/ctia %eijes
                                                             i-CLT.fV *N£i DlSTOiCI CEf*

  v
                                                                ■ ■:■• ■..•■,•,: wix>m | i
                                                                     -"'   SCI*: t(U
                                                           i CVytnWJfiS FEXAS .Vh'sl'-lVs'-:




                                                                                  January 28, 2015



               VIA FACSIMILE TRANSMISSION TO S 12-478-66?*
               Mr. Lloyd A. Muennink
              Attorney at Law
              221 E. 91'1 Street, Suite 203
              Austin, Texas 78701
                                                                                                                                       en


                         Re: JTausc No. 3725; Clevan Myers v, Ncwjield Exploration Company, In the
                         452" Judicial District Court of Edwards County, Texas

              Dear Mr. Muennink:


                        The purpose of this letter is to address the following matters regarding your request for
              the preparation of the Clerk's Records for purposes of your appeal of the above-referenced and -
              numbered case to the Fourth Court of Appeals.

                        It has come to our attention that the following issues have arisen:

                        Letter to Court Reporter Requesting Reporter's Record.                              We could not locate [his
              document in the Court's file. Please send us a copy of this letter so that we can include it in your
              record.


                        Payment of Clerk's Record. The total cost of the preparation of the certified Clerk's
              Record in this case will be $353.00 Upon receipt of this sum, the Clerk's Record will be
              prepared and submitted to the Fourth Court of Appeals.

                        Should you have any questions, please do not hesitate to contact our office at your
              earliest convenience.


                                                                                               ordinlly,



                                                                                             Olg£ Lydia'Keyes
                                                                                             County and District Clerk

          xc:           Fourth Court of Appeals
                                                fteceivecl:8306835376                                                              Jan 29 2015 O4:J7nni                   PDD4
8306835376                EdwardsCountyDlstrictCI                                                                         05:14 11 p.m.      01-29-2015



                                                                         Transmission Report
  Dale-Time               O1-2B-2015            11:15:06a.m.                         Transmit Header Text
  Local ID 1              83O6B35376
                                                                                         Local Name 1                          EdwardsCountyDistrktClerk




                                                                  This document: Confirmed

                                                           (reduced sample and details below)
                                                                    Document size : 8.5 "x11"


                                                                              Ulga




                                                                                              January 2S. 2015



                                        V)-\ I At'SIMM r.TBANSMIMMUN TQ J1i
                                       Mf. Lloyd A Muaiiiink
                                       Aiumte^ jit Law
                                       Ml T ^Street. Suite 2tfl
                                       Austin, lei«7inu|


                                             R«: Cmc NoTOS. CVr«*
                                                                                                                   «nv. In E
                                             •152     Judicml Diana C ,.url                  utuj, TeWU

                                       Dtjf Mr Moerann

                                                                                                                                                                 ..,




                                       a™
                                                                                                                                                          ro
                                                      g io Uif Fourth Cuuil ul Apptils                                                                    en

                                             II lias pun Id nut lltOITion Tlui tlic tullnuing inucs have ariwn-

                                             Ulto [o C»atl Reportrr R«qW,Ung Rrpontt't BeenrtL W



                                            P«ym«i of Ct«rk'« Rc™rd.           I tu tMal com ul the P,cpilal,,,n ,,f ,he cemfied
                                       Retard ,n dtt m will be S3S3.00 ur™ T«dp, of m mm. b CMi k«o,i nm
                                       prtiji    iliubmiiiol lo the Fiiunh G'un of Appeals.


                                                                                                          t l0
                                                                                                    f'ontiall;,




                                                                                                    County and Di.lrKi

                                            founh Courl ul app




Total Pages Scanned . 1                                Total Pages Confirmed : 1
        Jo^        Remote Station                   Start Time                           Duration          Pages           Line       | Mode ~[job Type        ^Results
■001    ;669 ~| 15124786636~                        11:13 59a.m 01-28-2015               00.00:3B          1/1             i          :EC     iHS          _[CP_14400~ '
Abbreviations:
HS: Hnit send                  PL: Polled local                      MP: Mailbox print                      CP- Completed                   TS: Terminated by system
HR: Host receive               PR: Polled remote                     RP: Report                             FA: Fall                        G3- Group 3
WS' Waiting send               MS1 Mailbox save                      FF: Fax Forward                        TU: Terminated hy user          EC. Error Correct